Title: From George Washington to Timothy Pickering, 4 November 1781
From: Washington, George
To: Pickering, Timothy


                  
                     sir
                      4 November 1781
                  
                  I have not a doubt but that you will take the best care of all the Articles of Public Stores received by you from the Enemy; many of them will not perhaps be of immediate Necessity to the Army; those which are not, you will convert to the best benefit for the Public Account of the United States, to be appropriated to the Use of the Financier General, towards discharging the Debt, incurred upon him here by the purchase of the Goods in York, and other purposes.
                  You will endeavour to collect all the Flat Boats brought with the Troops from the Northward, such of them as are fit for Service you will deliver to the Q. Master Genll of the French Army if he wants them, and take his Receipt; or if not wanted by him, have them placed in some safe deposit.
                  For the purpose of Communicating Intelligence, I have agreed with Count de Rochambeau, who remains here, to establish a Chain of Expresses from hence to Philadelphia.  You will take measures to furnish your part of the Chain, which is to extend from the Bowling Green to Philadelphia, from the Bowling Green to this place, extending towards Genll Greene, will be continued by Count de Rochambeau.
                  Governor Nelson will take care to obtain an equitable valuation of the Forage taken; and Damages done by the Combined Army in this State, and Count de Rochambeau has agreed to make compensation for such proportion as is justly chargeable to the French Army.  To acertain this, it will be necessary for you to take measures with the Quartr Mastr Genll of the French Army, and agree with him upon some mode by which this proportion shall be estimated, and the manner in which payment shall be made.  Given at Head Quarters near York this 4th day of November 1781.
                  
                     Go: Washington
                  
               